Citation Nr: 1618874	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-44 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in Columbia, South Carolina on behalf of the RO in Atlanta, Georgia.  Jurisdiction resides with the Atlanta RO.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran claims that his bilateral hearing loss and tinnitus are due to military noise exposure during his service as a light weapons infantryman in Korea.  The case was previously remanded in December 2015 to obtain an addendum medical opinion as the opinion in a December 2011 VA examination was inadequate.  A medical opinion was obtained in December 2015.  However, as with the previous opinion, this opinion did not consider the Veteran's prior lay statements of onset of in service.  Therefore, as this opinion is also not adequate, a remand is necessary to ensure compliance with the Board's previous directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of his response, the RO must obtain all outstanding VA treatment records pertinent to the claims.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, obtain an addendum opinion from the examiner who provided the December 2015 VA opinion, or if not available a suitable substitute.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner must review the evidence of record, with attention to the service treatment records, post-service medical evidence, and the Veteran's statements of onset during service.  The examiner must provide an opinion as to whether any degree of the Veteran's hearing loss and tinnitus are related to his active service, to include in-service noise exposure.  The examiner must also state whether any degree of tinnitus is related to or aggravated by bilateral hearing loss.

The examiner must convert the Veteran's August 1963 pure tone thresholds from American Standards Association (ASA) standards to International Standard Organization (ISO-ANSI) standards prior to rendering any opinion.

In rendering the opinion, the examiner must be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  The addendum report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.
 
4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

